Per Curiam :
The language covered by the 5th assignment of error is not ■exactly correct, and, taken by itself alone, might mislead the .jury. It is, however, so qualified by the general charge that no harm was done. All the learned judge intended to say, and the .jury must have so understood him, was that the means of transportation must be reasonably safe and sufficient, and not that they must be absolutely so. The charge is very fair and correct.
We see no error in the record which calls for a reversal of the judgment.
Judgment affirmed.